Button v Button (2020 NY Slip Op 06676)





Button v Button


2020 NY Slip Op 06676


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


1088 CA 19-02320

[*1]DEBORAH A. BUTTON, PLAINTIFF-APPELLANT,
vBRIAN . BUTTON, DEFENDANT-RESPONDENT. 


BETZJITOMIR LAW OFFICE, BATH (SUSAN BETZJITOMIR OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
LAW OFFICE OF MAURICE J. VERRILLO, P.C., ROCHESTER (MAURICE J. VERRILLO OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Steuben County (John B. Gallagher, Jr., J.), dated June 27, 2019. The order granted the motion of defendant for modification of a Qualified Domestic Relations Order. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: November 13, 2020
Mark W. Bennett
Clerk of the Court